DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed November 19, 2020. Claim 3 has been cancelled without prejudice.  Claims 1, 2, and 4-20 are pending and an action on the merits is as follows.  Claims 11-20 have been previously withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0031205 A1) in view of Kobori et al. (US 2017/0131439 A1).
In regard to claim 1, Lee et al. discloses an optical member comprising (see e.g. Figure 8):  
120 comprising quantum dots (see e.g. paragraph [0108]); and 
a low-refractive index layer 110 below the color filter member 120.
Lee et al. fails to disclose
the low-refractive index layer comprising a first hollow particle and a second hollow particle, wherein the first hollow particle has a particle size different from a particle size of the second hollow particle.
However, Kobori et al. discloses (see e.g. Figure 3):
the low-refractive index layer 13 comprising a first hollow particle and a second hollow particle, wherein the first hollow particle has a particle size different from a particle size of the second hollow particle (see e.g. Figure 4).
Given the teachings of Kobori et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee et al. with the low-refractive index layer comprising a first hollow particle and a second hollow particle, wherein the first hollow particle has a particle size different from a particle size of the second hollow particle.
Doing so would provide an art recognized equivalent alternative means of creating a low index of refraction layer by utilizing hollow particles.
Lee et al., in view of Kobori et al., fails to disclose
wherein the first hollow particle is present in the low-refractive index layer in an amount in a range of about 40 wt% to about 60 wt%, based on the total weight of the low-refractive index layer, and wherein the second hollow particle is present in the low-refractive index layer in 20an amount in a range of about 15 wt% to about 35 wt%, based on the total weight of the low-refractive index layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee et al., in view of Kobori et al., with wherein the first hollow particle is present in the low-refractive index layer in an amount in a range of about 40 wt% to about 60 wt%, based on the total weight of the low-refractive index layer, and wherein the second hollow particle is present in the low-refractive index layer in 20an amount in a range of about 15 wt% to about 35 wt%, based on the total weight of the low-refractive index layer.
Doing so would provide a desired refractive index of the low refractive index layer while keeping the layer mechanically stable.
In regard to claim 2, Lee et al. discloses the limitations as applied to claim 1 above, but fails to disclose 
wherein the first hollow particle has a diameter in a range of about 80 nm to about 120 nm, and the second hollow particle has a diameter in a range of about 30 nm to about 70 nm.
However, Kobori et al. discloses the one particle with a diameter of 50 or 60 nm, which overlaps (see e.g. Figure 4 and paragraph [0096]), applicant’s claimed range.  It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima (see e.g. MPEP 2144.05).  Further Kobori discloses a diameter of 75 nm (see e.g. paragraph [0096]), which is close to applicant’s claimed range. One of ordinary skill in the art would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Given the teachings of Kobori et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee et al. with wherein the first hollow particle has a diameter in a range of about 80 nm to about 120 nm, and the second hollow particle has a diameter in a range of about 30 nm to about 70 nm.
Doing so would provide an art recognized equivalent alternative means of creating a low index of refraction layer by utilizing hollow particles.
In regard to claim 4, Lee et al. discloses the limitations as applied to claim 1 above, but fails to explicitly disclose
wherein the low-refractive index layer has a refractive index in a range of about 1 to about 1.2.
However, Lee et al. does disclose 
wherein the low-refractive index layer has a refractive index in a range of about 1 to about 1.4 (see e.g. paragraph [0011]). It is noted that in the case where the claimed ranges "overlap or lie (see e.g. MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee et al. with wherein the low-refractive index layer has a refractive index in a range of about 1 to about 1.2.
	Doing so would provide a typical value of a low refractive index layer as is known in the art.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0031205 A1) in view of Kobori et al. (US 2017/0131439 A1) and further in view of Ogane (US 2013/0222916 A1).
In regard to claim 5, Lee et al., in view of Kobori et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein each of the first hollow particle and the second hollow particle comprises a core part comprising air and a shell part surrounding the core part.
However, Ogane discloses (see e.g. paragraph [0025]):
wherein each of the first hollow particle and the second hollow particle comprises a core part comprising air and a shell part surrounding the core part.
Given the teachings of Ogane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee et al., in view of Kobori et al., with wherein each of the first hollow particle and the second hollow particle comprises a core part comprising air and a shell part surrounding the core part.

In regard to claim 6, Lee et al. discloses the limitations as applied to claim 5 above, but fails
wherein each of the first hollow particle and the second hollow particle has a spherical shape.
	However, Kobori et al. discloses
wherein each of the first hollow particle and the second hollow particle has a spherical shape (see e.g. paragraph [0090]).
	Given the teachings of Kobori et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee et al. with wherein each of the first hollow particle and the second hollow particle has a spherical shape.
Doing so would provide an art recognized equivalent alternative means of creating a low index of refraction layer by utilizing hollow particles.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori et al. (US 2017/0131439 A1).
	In regard to claim 7, Kobori et al. discloses an optical member comprising (see e.g. Figures 1-3): 
a matrix part 11, 12; and 
13 comprising a plurality of hollow particles that are dispersed in the matrix part, wherein the hollow particles comprise a first hollow particle and a second hollow 10particle (see e.g. Figure 4).
Kobori et al. fails to disclose
wherein the first hollow particle is present in the low-refractive index layer in an amount in a range of about 40 wt% to about 60 wt%, based on the total weight of the low-refractive index layer, and wherein the second hollow particle is present in the low-refractive index layer in 15an amount in a range of about 15 wt% to about 35 wt%, based on the total weight of the low-refractive index layer.
However, one of ordinary skill in the art would recognize utilizing wherein the first hollow particle is present in the low-refractive index layer in an amount in a range of about 40 wt% to about 60 wt%, based on the total weight of the low-refractive index layer, and wherein the second hollow particle is present in the low-refractive index layer in 20an amount in a range of about 15 wt% to about 35 wt%, based on the total weight of the low-refractive index layer, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kobori et al. with wherein the first hollow particle is present in the low-refractive index layer in an amount in a range of about 40 wt% to about 60 wt%, based on the total weight of the low-refractive index layer, and wherein the second hollow particle is present in the low-refractive index layer in 20an amount in a range of about 15 wt% to about 35 wt%, based on the total weight of the low-refractive index layer.

In regard to claim 8, Kobori et al. discloses the limitations as applied to claim 7 above, and
wherein the first hollow particle has a diameter greater than a diameter of the second hollow particle (see e.g. Figure 4).
	In regard to claim 9, Kobori et al. discloses the limitations as applied to claim 8 above, but fails to disclose
wherein the diameter of the first hollow particle in a range of about 80 nm to about 120 nm, and wherein diameter of the second hollow particle is in a range of about 30 nm to about 70 nm.
However, Kobori et al. does discloses the one particle with a diameter of 50 or 60 nm, which overlaps (see e.g. Figure 4 and paragraph [0096]), applicant’s claimed range.  It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).  Further Kobori discloses a diameter of 75 nm (see e.g. paragraph [0096]), which is close to applicant’s claimed range. One of ordinary skill in the art would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Doing so would provide an art recognized equivalent alternative means of creating a low index of refraction layer by utilizing hollow particles.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kobori et al. (US 2017/0131439 A1) in view of Ogane (US 2013/0222916 A1).
In regard to claim 10, Kobori et al. discloses the limitations as applied to claim 7 above, but fails to disclose 
wherein each of the first hollow particle and the second hollow particle comprises a core part comprising air and a shell part surrounding the core part.
However, Ogane discloses (see e.g. paragraph [0025]):
wherein each of the first hollow particle and the second hollow particle comprises a core part comprising air and a shell part surrounding the core part.
Given the teachings of Ogane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kobori et al. with wherein each of the first hollow particle and the second hollow particle comprises a core part comprising air and a shell part surrounding the core part.
Doing so would provide a structure that is known to reduce the refractive index of the layer.

Response to Arguments
Applicant's arguments filed November 19, 2020 have been fully considered but they are not persuasive.
In regard to independent claim 1, applicant’s arguments, on pages 10-11 of the Remarks, applicant’s arguments, that the cited art fails to disclose “wherein the first hollow particle is present in the low-refractive index layer in an amount in a range of about 40 wt% to about 60 wt%, based on the total weight of the low-refractive index layer, and wherein the second hollow particle is present in the low-refractive index layer in 20an amount in a range of about 15 wt% to about 35 wt%, based on the total weight of the low-refractive index layer”, have been fully considered and are appreciated.  Applicant further asserts that the relative concentration of hollow particles are not recognized as result-effective variables.  However, it is noted that one of ordinary skill in the art would recognize that both the size and concentration of the hollow particles having a refractive index different than the medium containing them would have implications on the overall refractive index of the film as well as the structural characteristics of the film.  Namely, it is known how the refractive index and size of particles change such aspects of the film.  Therefore, one of ordinary skill in the art would recognize utilizing the particles in a concentration that suits the intended application of the film.
Similar arguments apply to independent claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






Jessica M. Merlin
January 30, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871